852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carolyn SIMMONS, Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary of the Army, Defendant-Appellee.
No. 88-2045.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1988.Decided:  July 5, 1988.

Carolyn Simmons, appellant pro se.
Nash Whitney Schott, Assistant United States Attorney (Office of the United States Attorney);  Robert E. Rigrish, Captain (Office of the Judge Advocate General of the Army), for appellee.
Before MURNAGHAN, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's order discloses that this appeal from the court's judgment denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, is without merit.  Accordingly, we affirm the judgment below on the reasoning of the district court.  Simmons v. Marsh, C/A No. 87-548 (E.D.Va. Jan. 26, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.